DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 08/11/2020.  These IDS have been considered.	

Election/Restrictions
Claims 2-18, 22-24, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/18/2022.
The traversal is on the ground(s) that 1) unity of invention exists because the independent claim 1 makes a contribution over the prior art and 2) Applicant disagrees with Examiner’s evaluation regarding whether the technical features of the remaining groups are “special”.  This is not found persuasive because 1) Examiner has found that independent claim 1 does not make a contribution over the prior art and therefore its technical feature is not special (see rejection of claim 1 below).  2) Once the determination has been made a posteriori that no special technical feature exists in the independent claim, the groups of dependent claims are considered as to whether an inventive link unites them.  Examiner is not obligated to explain why each group is distinct from another, merely that their features are not linked. And the determination as to whether the features of each group are special technical features can only be made after each claim is searched, resulting in a significant search burden.  In the present case, Examiner has determined that the groups of dependent claims are all drawn to divergent aspects of claim 1 with different technical features including different types of stability indicators (beyond merely obvious variants), different imaging operations, and different graphical representations.
Applicant is also reminded that once claim 1 is in condition for allowance, the claims requiring the limitations of claim 1 will eligible for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23 respectively of U.S. Patent No. 10,775,499. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 (which includes all the limitations of base claim 1) contains all the limitations of instant claim 1.  Similarly, claim 23 (which includes all the limitations of claim 22 and base claim 1) contain all the limitations of instant claim 29.
Examiner Note: Even though this instant application is a divisional of Application 15/522512, the original restriction requirement of 15/522512 was fully withdrawn and all the claims rejoined with the notice of allowance dated 05/13/2020.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32(CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 19-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Benson et al. (US 2013/0218011; “Benson”).

Regarding claim 1, Benson discloses in figures 1-7 a method for performing shear wave elastography imaging of an observation field in a medium (¶¶ [0003], [0018], [0035]), the method comprising acquiring a plurality of sets of shear wave propagation parameters in a plurality of shear wave imaging operations corresponding to respective shear waves (¶¶[0023]-[0031]), the propagation parameters being one of a shear modulus, Young's modulus, a propagation speed of shear waves, and shear elasticity (¶ [0040]) determining a plurality of reliability indicators (¶ [0056]) of the shear wave elastography imaging operations of the observation field, the plurality of reliability indicators being associated to a plurality of points in the observation field (¶¶ [0048]-0057]) and displaying to an operator a map of said reliability indicators (¶¶ [0059], [0065], [0072]-[0074], see in particular figure 7).

Regarding claim 19,  Benson discloses at least one of comparing a reliability indicator, a stability indicator, a motion indicator, and/or an image quality indicator with at least one predefined threshold value (¶ [0056]).  

Regarding claim 20, Benson discloses the displaying to the operator the map of the reliability 6indicators comprises displaying one or more of stability indicators, motion indicators, and image quality indicators (¶¶ [0048]-0059], [0065], [0072]-[0074], see in particular figure 7).  

Regarding claim 21, Benson discloses the displaying to the operator the map of the reliability indicators comprises one of displaying numerical values of the reliability indicator, and displaying a graphical representation of the reliability indicator (¶¶ [0072]-[0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Konofagou et al. (USPM 9,320,491; “Konofagou”).

Regarding claim 25, Benson discloses all the limitations of claim 1 on which this claim depends.
Benson is silent to displaying the map of reliability indicators is reiterated a plurality of times.
Konofagou teaches that it is known to display ultrasound data reiteratively (col. 21, lines 7-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to display Benson’s map reiteratively for the purpose of updating the quality data as the data changes to ensure it is accurate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cited documents to Fuse (US 2021/0007712), De Beni (US 2022/0104794), Honjo et al. (USPN 11,138,723) and Cao et al. (WO 2018/130503) all disclose maps showing reliability/quality/confidence of shear wave data but are not available as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863